Title: From George Washington to Charles Thomson, 30 November 1781
From: Washington, George
To: Thomson, Charles


                  
                     Sir,
                     30th Novr 1781
                  
                  Inclosed is the substance, if not the express words of my reply in Congress, to their obliging declaration.  I am—with much esteem & respect—Sir Yr Most obt Ser.
                  
                  
                     Go: Washington
                     
                  
               